The transposition, implementation and enforcement of Directives 2005/29/EC and 2006/114/EC (short presentation)
The next item is the report by Mrs Weiler, on behalf of the Committee on Internal Market and Consumer Protection, on the transposition, implementation and enforcement of Directive 2005/29/EC, concerning unfair business-to-consumer commercial practices in the internal market, and Directive 2006/114/EC concerning misleading and comparative advertising.
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, before I come to my report, I would like to say once more that we have not conducted ourselves correctly with our decision to debate our own-initiative reports. When I see how the debates proceed - without dialogue, without controversy, without conflicts - I do not feel this to be a proper parliamentary debate and I hope we will put that right quickly after the European elections.
Nevertheless, I would like to express my thanks to fellow Members who are not present. We have worked very well together on the production of the report. I would also like to thank the Commission and the committee secretariat.
We have made many new joint discoveries during the debate in committee. The Committee on the Internal Market and Consumer Protection has consciously put the debate on implementation relatively early on the agenda because the deadline for implementation by Member States was the middle to the end of 2007, which to date is not much time for a directive involving an enormous and significant element of harmonisation. Nevertheless, some Member States have not undertaken transposal. Certainly, this has to do with the complicated procedure, but it is interesting that three Member States who have not managed it are some of the founding Member States. Therefore, we cannot assume that they are lacking in knowledge of European law. Three Member States have not yet transposed the directive, four have done so deficiently and inadequately and three Member States have received communications from the Commission that could potentially lead to proceedings at the European Court of Justice. There are a large number of cases of deficient transposal. We established during our hearing that two countries have transposed the directive with a great deal of commitment and creativity, namely the United Kingdom and Austria. It is possible, then.
The benefits of the internal market should be in the interest of the Member States. The aim of this directive should be to clarify consumer rights and to simplify cross-border trade, to introduce reliable and fair regulations and, of course, to strengthen legal certainty.
A very important point for us, as parliamentarians, was the protection of citizens and consumers from fraudulent practices. This applies not only to consumers but also to small enterprises and tradespeople. Our aim, Commissioner, should perhaps be to put these two directives together in the medium term because very many small businesses are confronted by the same irritations in the internal market as consumers. We know of many examples, such as annoying advertising and misleading and aggressive business practices. We all know the address book fraud that is a widespread problem throughout Europe. We know about cheating on the lottery and much more besides.
I would also like to thank the Commission for rigorously introducing the new sweep and search system in airlines and ring-tone advertising. We hope that it will continue to work on this. We expect that it will implement stronger networking with national offices and ensure that black lists are not undermined and sanctions are actually a deterrent - a quite significant point for us as parliamentarians.
I would like to say, in closing, that successful transposal requires cooperation between the Member States and between national and European parliamentarians and, entirely in line with the Treaty of Lisbon, which has been mentioned here, I would also like to argue in favour of national parliamentarians exercising more control over their national governments. These two Acts would be a good start.
Member of the Commission. - Mr President, first of all I would like to thank the rapporteur, Mrs Weiler, for her report, the contents of which of course will be carefully considered by the Commission, but also to thank her for the comments she made regarding this procedure.
The Commission fully agrees that it is now very important that Member States adequately transpose the new concepts introduced by the directive on unfair commercial practices and that national authorities also contribute to uniform implementation of the directive right across the EU.
As far as transpositions are concerned, two Member States are still late: Luxembourg and Spain; the Commission referred these cases to the Court of Justice in June last year.
The Commission also coordinated cooperation on transposition in order to avoid incorrect transpositions. Nevertheless, some problems remain in a limited number of countries mainly because of their reluctance to comply with full harmonisation. For those cases the Commission will not hesitate to launch infringement proceedings.
The report mentions the need to protect not only consumers but also SMEs against unfair commercial practices. On this point the Commission reminds the European Parliament that a full harmonisation directive on unfair business-to-consumer practices was already a very ambitious proposal which would have failed if its scope had been extended to business-to-business unfair competition practices.
It has been concluded from the consultation leading up to the proposal and from the deliberations in Council that there was little support for extending the scope of the directive to cover business-to-business unfair commercial practices.
As regards aggressive practices which were regulated for the first time at EU level through the directive on unfair commercial practices, it was considered that such practices occur almost exclusively in business-to-consumer relationships. Misleading business-to-business practices are already covered by the directive concerning misleading and comparative advertising. Such practices should continue to be regulated solely by this directive.
As regards enforcement of consumer protection legislation, the Commission will continue to coordinate enforcement actions through the consumer protection cooperation network.
In this context the Commission notes that Parliament's support for the 'sweeps' as an enforcement tool. The Commission intends to further develop this mechanism and has planned a further sweep for later this year. Further to the request from Parliament, the Commission is also pleased to add that the forthcoming second version of the consumer scoreboard will contain data gathered during the sweeps carried out so far.
As the report mentions the need for information campaigns to raise consumer awareness of their rights, the Commission would like to inform the members of its recent 'Is it fair?' website which includes for example educational material on the blacklist of banned practices.
To conclude, the Commission would like to assure this House that it will continue to work closely with Member States to ensure adequate and effective enforcement of the directives on unfair commercial practices and misleading comparative advertisement.
The database containing national transposition measures and case-law will be set up this year and will serve as a useful tool in this respect.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
(Following upon Mrs Weiler's comments, the President read out the provisions of Rule 45(2) of the Rules of Procedure)
Written Statement (Rule 142)
in writing. - (SK) European consumers are often confronted with unfair commercial practices and deceptive and misleading advertising. The category of vulnerable consumers, which includes children and senior citizens in particular, is most exposed to the risk of fraud.
I welcome the Commission's effort to assist Member States in transposing a directive which will help to increase confidence of both consumers and traders in cross-border transactions. It will ensure greater legal certainty for consumers and, at the same time, protect small and medium-sized enterprises against aggressive unfair commercial practices.
This directive will be crucial for the future development of consumer rights in the EU and for fully developing the potential of the internal market. Since some things still remain unclear in the transposition of this directive, I welcome the report of Mrs Weiler drawing attention to the problems with transposing the directive into national legislations.
In order for us to be successful, judicial authorities will have to reinforce cross-border cooperation regarding misleading database services. I attach great importance to information campaigns for heightening consumers' awareness of their rights because these are a key factor in providing them with greater protection. Only a well-informed consumer is able to detect misleading advertising and avoid the disappointment it may cause.
I believe that the 'blacklists' will enable us to uncover unfair commercial practices and completely prohibit misleading advertising.